    Case 5:19-cr-00193-DAE Document 11 Filed 03/20/19 Page 1 of 3




                                                                                           FILED
                                UNITED STATES DISTRICT COURT                                  MAR 202019
                                 WESTERN DISTRICT OF TEXAS                            CLRg(00
                                    SAN ANTONIO DIVISION                                    RNOCOUF
  UNITED STATES OF AMERICA,
                                                         §      CRIMINAL NO.$A;                            tRl
                                                         §
                  Plaintiff,                             §      INDICTMENT
  V.
                                                         §
                                                         §      [In violation of:
  DANIEL VESA,
                                                         §      18U.S.C.2251(á).
                                                         §      Production of Child Pornography;
                                                         §      18 U.S.C. § 2252A(a)(2)
                                                         §      Receipt of Child Pöritography)
                 Defendant.                              §      18 U.S.C; 2422(b)
                                                         §      Coercion and Entieement

 THEGRANDJURYCHARGES:                          SA 19 CR0
                                           COUNT ONE
                                                                                    193DAE
                                        [18 U.S.C. § 2251(a)]

       On or about December 28, 2018, within the Western District
                                                                  of Texas, the befendant,
                                           DANIEL VESA,
 did knowingly employ, use, persuade, induce, entice and
                                                         coerce, a minor, CVI, to engage in
 sexually explicit conduct, for the purpose of producing a visual
                                                                  depiction of sucji conduct, and
which visual depiction has actually been transmitted in and
                                                            affecting interState and foreign
commerce.

    All in violation of Title 18, United States Code, Section 2251(a).

                                          COUNT TWO
                                    [18 U.S.C. § 2252A(a)(2)]

    On or about December 28, 2018, within the Western District
                                                                         f Texas, arid Ôlsewhere, the
Defendant,

                                          DANIEL VESA,
did knowingly receive child pornography, as defined in
                                                       Title 18, United States Code, Section




                                                1
  Case 5:19-cr-00193-DAE Document 11 Filed 03/20/19 Page 2 of 3




 2256(8)(A), in and affecting interstate and foreign commerce, by any niatts, including by

 computer,

    All in violation of Title 18, United States Code, Section 2252A(a)(2).


                                           COUNT THREE
                                       [18 U.S.C. § 2422(b)]

    On or about December 2018, and continuing through February 28, 2019, wi*iin the Western

District of Texas, the Defendsut,

                                             DANIEL VESA,

did uses any facility of interstate and foreign commerce, to knowingly persuade, induce, entice

and coerce any individual who had not attained the age of 18 years to engage in any sexual activity

for which any person could be charged with an offense,

       All in violation of 18 United States Code Section 2422(b).



                                    [See   Fed. R. Crim. P.

             Sexual ExDloitation of Children Violations and Forfeiture            Stauts
          As a result of the foregoing criminal violations set forth above, the Unied States of

America gives notice to Defendant, DANIEL VESA, of its intent to seek the           frfiture of certain
  property subject to forfeithre, including but not limited to the digital and eleetrbnic devices

seized by law enforcement during the investigation of this case, upon conviction and pursuant to

       Fed. R. Crim. P. 32.2 and Title 18 U.S.C.      §   2253(a)(1), (2), and (3), which states:

       Title 18 U.S.C. § 2253. Criminal forfeiture
               (a) Property subject to criminal forfeiture.-A person who is ccnvicted of
               an offense under this chapter involving a visual depiction descilbed in
               section 2251, 2251A, 2252, 2252A, or 2260 of this chapter r who is
               convicted of an offense under section 225 lB of this chapter, r who is
               convicted of an offense under chapter 109A, shall forfeit to the United



                                                  2                                   H
      Case 5:19-cr-00193-DAE Document 11 Filed 03/20/19 Page 3 of 3




                  States such person's interest in-

                         (1) any visual depiction described in section 2251, 2251A, 2252,
                         2252A, or 2260 of this chapter, or any book, magazin; periodical,
                         film, videotape, or other matter which contains any suh visual
                         depiction, which was produced, transported, mailed, shipped or
                         received in violation of this chapter;
                         (2) any property, real or personal, constituting or fracealei to gross
                         profits or other proceeds obtained from such offense; and
                         (3) any property, real or personal, used or intended to be used to
                         commit or to promote the commission of such offense or any
                         property traceable to such property.




                                          I             DJi;ij,IpiJ!SJ4'd
              F. BASH,
              D STATES A


      TTOHO1PSON
       Assistant United States Attorney
c-j




                                                  3
